Felton, Chief Judge,
concurring specially. I concur in the judgment for a reason different from those of the majority. It is affirmatively alleged twice that the advertisement was published in the newspaper by all three of the defendants and there are no allegations which are inconsistent with those allegations. The defect in the petition, as I see it, is that it is not alleged when the plaintiff moved to Marietta. In the absence of such an allegation there is no basis for the allegation that the publication was understood by those who read it to charge the plaintiff with telling a falsehood.